Appeal from order, Supreme Court, New York County (Leland DeGrasse, J.), entered August 15, 2002, which denied plaintiffs motion for entry of a default judgment, unanimously dismissed, without costs, as academic.
The order denying plaintiff a default judgment for failure to submit proof of service was rendered academic by a subsequent order granting plaintiff’s motion for an extension of time to serve and file the summons and complaint. If we were to address the propriety of the order, we would affirm, since, as the motion court noted in denying vacatur of said order, service by mail is not sufficient to obtain jurisdiction. Concur—Buckley, P.J., Tom, Sullivan, Ellerin and Williams, JJ.